                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           FORT WAYNE DIVISION

JULIA DEDELVA and                      )
CHARLES DEDELVA,                       )
                                       )
                   Plaintiffs,         )
                                       )
      v.                               )   CASE NO. __________
                                       )
IKBOL BOBOHONOV                        )
B&M EXPRESS, INC., and                 )
INTERSTATE CARGO, INC.,                )
                                       )
                   Defendants.         )


                                 NOTICE OF REMOVAL

      Defendants, Ikbol Bobohonov and B&M Express, Inc., by counsel, and

pursuant to 28 U.S.C. §1332, hereby file their Notice of Removal of the captioned

matter to the United States District Court for the Northern District of Indiana,

Fort Wayne Division, from the Steuben County Circuit Court, Angola, Indiana,

and respectfully state as follows:

      1.    Ikbol Bobohonov and B&M Express, Inc. are defendants in a

personal injury action now pending in the Steuben County Circuit Court under

Cause No. 76C01-1902-CT-000089.

      2.    Plaintiffs filed their Complaint in the Steuben County Circuit Court

on February 19, 2019.

      3.    All Defendants that have been served with the Summons and

Complaint to date consent to the removal of this lawsuit to the United States
District Court for the Northern District of Indiana, Fort Wayne Division, from the

Steuben County Circuit Court, Angola, Indiana.

      4.     Plaintiffs’ Complaint is subject to removal on the grounds of diversity

jurisdiction pursuant to 28 U.S.C. §1332.

      5.     Plaintiffs are citizens of the State of Indiana.

      6.     B&M Express, Inc. is a corporation organized under the laws of the

State of Illinois, with its principal place of business in the State of Illinois. As

such, B&M Express, Inc. is a citizen of the State of Illinois.

      7.     Ikbol Bobohonov is a citizen of the State of Illinois.

      8.     The controversy in this cause of action is entirely between citizens

of different states.

      9.     While Plaintiffs’ Complaint seeks an unspecified amount of

damages, Plaintiffs refused to admit that their damages are less than $75,000.

(See, Exhibit A). Therefore, the amount in controversy exclusive of interest and

costs is greater than $75,000, the jurisdictional threshold required by 28 U.S.C.

§1332(a).

      10.    Attached hereto as Exhibit B is a complete copy of the Plaintiffs’

Appearance, Summonses, Complaint, Certificate of Issuance of Summonses,

Returns of Service of Summonses, Amended Complaint for Damages, Alias

Summonses, Certificates of Issuance of Alias Summonses, Returns of Service of

Alias Summonses, Defendants’ Appearance, Motion for Enlargement of Time to

Answer Complaint, Order on Defendants’ Motion for Enlargement of Time,

Plaintiffs’ Motion for Extension of Time to Respond to Defendants’ Requests for

                                          2
Admission, Order on Plaintiffs’ Motion for Extension of Time to Respond to

Defendants’ Requests for Admission, Defendants’ Answer, Affirmative Defenses

and Demand for Trial by Jury, and Defendants’ Notice of Substitution of

Appearance of Counsel. These documents constitute all of the pleadings and

process on file with the Steuben County Circuit Court as of the date of this filing

of this Notice of Removal.

      11.   Upon receiving a file-marked copy of this Notice of Removal,

Defendants will serve the same upon Plaintiffs and also file a copy with the Clerk

of the Steuben County Circuit Court.



                                            Respectfully submitted,

                                            WHITTEN LAW OFFICE

                                            s/Christopher R. Whitten
                                            Christopher R. Whitten/#20429-49
                                            6801 Gray Road, Suite H
                                            Indianapolis, IN 46237
                                            PH: 317-362-0225
                                            FX: 317-362-0151
                                            cwhitten@indycounsel.com
                                            Counsel for Defendants,
                                            Ikbol Bobohonov and B&M Express,
                                            Inc.




                                        3
                           CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of June, 2019, a copy of the foregoing
was filed electronically. Notice of this filing will be sent to the following parties
by operation of the Court’s electronic filing system. Parties may access this
filing through the Court’s system.

      Tom Blackburn, Esq.
      BLACKBURN & GREEN
      4203 West Jefferson Blvd.
      Fort Wayne, IN 46804



                                             s/Christopher R. Whitten
                                             Christopher R. Whitten




                                         4
